DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the line quality of Fig. 3 is such that the details of the elements and their relative positions and interconnections with one another is very difficult to ascertain.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al. (US 5,409,430) in view of MOCHOZUKI et al. (US 5,240,462) and BAYER (US 6,729,995 B1).
Regarding claim 1, HASHIMOTO discloses (see Fig. 5) a planetary gear actuator, comprising: a sun gear (2); a first internal gear (3B) being concentric with the sun gear; a fixed internal gear (3A) being concentric with the sun gear; a plurality of compound planetary gears (4); and a carrier (C) connected to each of the plurality of compound planetary gears so as to be rotatable relative to each of the plurality of compound planetary gears, wherein each of the plurality of compound planetary gears (4) includes, a first planet gear (4A) engaged with the sun gear (2), a second planet gear (4B, on the right in Fig. 5) at one side of the first planet gear, the second planet gear engaged with the first internal gear (3B) and having a smaller number of teeth than the first planet gear (4A), and a third planet gear (4B, on the left in Fig. 5) at another side of the first planet gear, the third planet gear engaged with the fixed internal gear (3A) and having a smaller number of teeth than the first planet gear (4A).
HASHIMOTO discloses the first internal gear (3B) being rotatable relative to the fixed internal gear (3A), but only during the setup/ assembly of the planetary gear for the purpose of eliminating backlash (see, column 4, lines 42-53).
MOCHOZUKI teaches a planetary gear with a rotary internal gear (41b) and a fixed internal gear (41A).  This arrangement is used to cancel backlash (see the Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the rotary internal gear taught by MOCHOZUKI in the planetary gear device of HASHIMOTO to eliminate backlash, thereby canceling transmission error, and alleviate noise (see ABSTRACT of MOCHIZUKI).
HASHIMOTO does not disclose one of the plurality of compound planetary gears overlaps another of the plurality of compound planetary gears in a thickness direction.
BAYER teaches a planetary gear device having compound planetary gears which include first (6) and  second (8) planet gears.  BAYER teaches one of the plurality of compound planetary gears overlaps another of the plurality of compound planetary gears in a thickness direction.  (See Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the planetary gears of HASHIMOTO as taught by BAYER to achieve various gear ratios that would not be possible without such an over lapping configuration.
Regarding claim 2, the combination of HASHIMOTO-MOCHOZUKI- BAYER discloses the first planet gear (6, BAYER) of the one of the plurality of compound planetary gears overlaps the first planet gear of the another of the plurality of compound planetary gears in a thickness direction.
Regarding claim 6, the combination of HASHIMOTO-MOCHOZUKI- BAYER discloses a part of the first planet gear (4A, HASHIMOTO) is between the fixed internal gear (3A) and the rotary internal gear (3B).
Regarding claim 7, the combination of HASHIMOTO-MOCHOZUKI- BAYER discloses the sun gear overlaps the first planet gear of the one of the plurality of compound planetary gears and the first planet gear the another of the plurality of compound planetary gears in a radius direction. [This is a function of the gear teeth meshing.]
Regarding claim 10, the combination of HASHIMOTO-MOCHOZUKI- BAYER discloses the first planet gear includes, a first extension portion extending to one side of the first planet gear and coupled to the second planet gear, and a second extension portion extending to another side of the first planet gear and coupled to the third planet gear, and a tooth end of each of the second and third planet gears is consistent with a tooth end of the first planet gear. [HASHIMOTO, Fig. 5]
Regarding claim 11, the combination of HASHIMOTO-MOCHOZUKI- BAYER discloses he first planet gear includes a through hole extending in a thickness direction thereof and through the first and second extension portions, and the planetary gear actuator further includes, a pin bearing (42) inserted into the through hole, and a coupling unit (26) configured to rotatably couple the carrier to the pin bearing. [HASHIMOTO, Fig. 5]
Regarding claim 12, the combination of HASHIMOTO-MOCHOZUKI- BAYER discloses a planetary gear actuator, comprising: a sun gear; a rotary internal gear being concentric with the sun gear; a fixed internal gear being concentric with the sun gear; a plurality of compound planetary gears each having a first planet gear engaged with the sun gear, a second planet gear at one side of the first planet gear and engaged with the rotary internal gear, and a third planet gear at another side of the first planet gear and engaged with the fixed internal gear, the first to third planet gears integrally coupled onto a same rotation shaft; and a carrier connected to each of the plurality of compound planetary gears so as to be rotatable relative to each of the plurality of compound planetary gears, wherein a part of the first planet gear of one of the plurality of compound planetary gears overlaps the first planet gear of another of the plurality of compound planetary gears in a thickness direction.
Regarding claim 14, the combination of HASHIMOTO-MOCHOZUKI- BAYER discloses a part of the first planet gear of the one of the plurality of compound planetary gears overlaps at least one of the second and third planet gears of the another of the plurality of compound planetary gears in a thickness direction.
Regarding claim 15, the combination of HASHIMOTO-MOCHOZUKI- BAYER discloses he sun gear overlaps the first planet gear of the one of the plurality of compound planetary gears and the first planet gear of the another of the plurality of compound planetary gears in a radius direction.
Allowable Subject Matter
Claims 3-5, 8, 9, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659